DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/20 is being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 12/31/20.  Claims 16-35 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
16. (Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising:
synchronization and second information associated with a signaling radio bearer (SRB) list;
identifying whether information indicating a recovery of packet data convergence protocol (PDCP) data is included in the second information;
performing an operation associated with the recovery of PDCP data for at least one SRB in case that the information indicating the recovery of the PDCP data is included in the second information; and
transmitting, to the base station, an RRC reconfiguration complete message.
24. (Currently Amended) A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller configured to:
receive, from a base station via the transceiver, a radio resource control (RRC) reconfiguration message including first information associated with a reconfiguration with synchronization and second information associated with a signaling radio bearer (SRB) list,
identify whether information indicating a recovery of packet data convergence protocol (PDCP) data is included in the second information,
perform an operation associated with the recovery of PDCP data for at least one SRB in case that the information indicating the recovery of the PDCP data is included in the second information, and
transmit, to the base station, an RRC reconfiguration complete message.
32. (Currently Amended) A method performed by a base station in a wireless communication system, the method comprising:
synchronization and second information associated with a signaling radio bearer (SRB) list; and
receiving, from the terminal, an RRC reconfiguration complete message, wherein, in case that information indicating a recovery of packet data convergence protocol (PDCP) data is included in the second information, an operation associated with the recovery of PDCP data for at least one SRB is performed.
34. (Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller configured to:
transmit, to a terminal via the transceiver, a radio resource control (RRC) reconfiguration message including first information associated with a reconfiguration with synchronization and second information associated with a signaling radio bearer (SRB) list, and
receive, from the terminal, an RRC reconfiguration complete message, wherein, in case that information indicating a recovery of packet data convergence protocol (PDCP) data is included in the second information, an operation associated with the recovery of PDCP data for at least one SRB is performed.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
(UE) in a wireless communication system, the method comprising: receiving, from a base station (network), a radio resource control (RRC) reconfiguration message (RRCReconfiguation) [p. 25, Figure 5.3.5.1-1] including first information associated with a reconfiguration with synchronization (reconfigurationWithSync) p. 28, Section 5.3.5.5.2] and second information associated with a signaling radio bearer (SRB) list (srb-ToAddModList) [p. 31, Sections 5.3.5.6.1, 5.3.5.6.2] (UE may receive RRCReconfiguration from Network including reconfigurationWithSync and srb-ToAddModList); and transmitting, to the base station, an RRC reconfiguration complete message (RRCReconfiguationComplete) [p. 26, Section 5.3.5.3].  However, none of the art either alone or in combination provides the motivation to teach “identifying whether information indicating a recovery of packet data convergence protocol (PDCP) data is included in the second information; performing an operation associated with the recovery of PDCP data for at least one SRB in case that the information indicating the recovery of the PDCP data is included in the second information” in combination with all of the remaining limitations of the claim.  Claim 24 recites similar subject matter and is allowed for the same reasons.
Regarding claim 34, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Radio Resource Control (RRC) protocol specification", 3GPP TS 38.331 V15.2.1, (2018-06) teaches a base station (network) in a wireless communication system, the base station comprising: a transceiver; and a controller configured to:  transmit, to a terminal (UE) via the transceiver, a radio resource control (RRC) reconfiguration message (RRCReconfiguration) [p. 25, Figure 5.3.5.1-1] including first information associated with a reconfiguration with synchronization (reconfigurationWithSync) p. 28, Section 5.3.5.5.2] and second information associated with a signaling (srb-ToAddModList) [p. 31, Sections 5.3.5.6.1, 5.3.5.6.2] (Network may transmit RRCReconfiguration to UE including reconfigurationWithSync and srb-ToAddModList), and receive, from the terminal, an RRC reconfiguration complete message (RRCReconfiguration complete) [p. 26, Section 5.3.5.3].  However, none of the prior art either alone or in combination provides the motivation to teach “wherein, in case that information indicating a recovery of packet data convergence protocol (PDCP) data is included in the second information, an operation associated with the recovery of PDCP data for at least one SRB is performed” in combination with all of the remaining limitations of the claim.  Claim 34 recites similar subject matter and is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NAM T HUYNH/Primary Examiner, Art Unit 2647